Title: John Martin Baker to Thomas Jefferson, 1 October 1817
From: Baker, John Martin
To: Jefferson, Thomas


                    
                        Sir,
                        Georgetown,
october 1st 1817.
                    
                    I am Honored with your Respected letter of the fourteenth ultimo, and beg leave to return you my most grateful thanks for your friendly and kind intentions in my favor, which Sentiment I hope, trust and confide to continue worthy ever to merit.   I labour under the disadvantage Sir, of not being particularly acquainted with the present Secretary of State, The Honorable John Quincy Adams. my self and family Sir, wholly depend on Yours, and Mr Madison’s goodness in representing me to The President of the United States. our wants are pressing, Eleven in family.    Permit me Sir, to say, that I speak and write the french, Spanish, and Italian, as well the Catalan, and Lengua franca, and from the many years that I have resided in old Spain, the Balearean Islands, and Spanish Colonies, I am particularly acquainted with the manners, Customs, and ways of that people.
                    
                    
                        I have the Honor to Be with the Highest Respect and Gratitude, Sir, Your faithful, obedient, Humble Servant.
                        John Martin Baker.
                    
                